Citation Nr: 0529392	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-15 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a colon disorder.

2.  Entitlement to a rating higher than 40 percent for 
prostatitis.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from December 1943 
to March 1946.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  A January 2002 RO decision confirmed and 
continued a noncompensable (i.e., 0 percent) rating for the 
veteran's prostatitis and denied service connection for a 
colon disorder.  In a February 2003 decision, the RO 
increased the rating for the prostatitis from 0 to 40 
percent, effective June 25, 2001, but continued to deny the 
claim for service connection for a colon disorder.  The 
veteran wants a rating higher than 40 percent for his 
prostatitis.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  He also 
continued to appeal for service connection for a colon 
disorder and, aside from that, for a bilateral foot disorder

In October 2003, the Board remanded these claims to the RO 
for further development and consideration.  And in May 2005, 
on remand, the RO granted service connection for residuals of 
cold injuries to the lower extremities (right and left).  The 
RO assigned 10 percent ratings - effective June 25, 2001, 
for each lower extremity, inclusive of the feet.  The veteran 
has not appealed either the ratings or effective date 
assigned.  So the claim concerning his feet has been resolved 
and is no longer at issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (increased rating issues are separate 
from service connection issues).

Also in that May 2005 decision, the RO continued to deny 
service connection for a colon disorder and confirmed the 40 
percent rating for the prostatitis.  So these claims are 
still on appeal.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's prostatitis causes difficulty voiding, with 
a very slow stream, and he awakens to void four to five times 
per night, but this genitourinary condition does not require 
that he wear absorbent materials or receive catheterization 
and does not cause recurrent urinary tract infections.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a colon disorder that is causally 
or etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for prostatitis.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7527 (2004).

2.  The veteran's colon disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claims.  The January 2002, February 2003, and 
May 2005 rating decisions appealed, the July 2002 
statement of the case (SOC), and the February 2003 and May 
2005 supplemental statements of the case (SSOCs), as well as 
August 2001 and May 2004 letters to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claims.  And the August 
2001 and May 2004 letters, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, he was 
provided a VA examination.  He was also provided several 
other opportunities to submit additional evidence in support 
of his claims - including following the RO's August 2001 and 
May 2004 VCAA letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 
7-2004 (July 16, 2004) further discussing these requirements 
cited in Pelegrini II.  The Pelegrini II Court held, among 
other things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II at 119-120.  

The August 2001 letter apprising the veteran of the 
provisions of the VCAA was sent prior to initially 
adjudicating his claim for service connection for a 
colon disorder in January 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in Pelegrini II.

But, with regard to his claim for a higher rating for his 
prostatitis, the veteran did not receive the required VCAA 
notice until May 2004, so obviously after the initial 
adjudication of this claim in January 2002.  Thus, compliance 
with the explicit timing requirements of §5103(a) is 
seemingly impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court clarified that, in these type situations, it is (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular instance, however.

Bear in mind the Board remanded the veteran's claim in 
October 2003 - partly to ensure compliance with the VCAA by 
tying up any loose ends concerning it.  And as a result a 
second VCAA letter was sent to him in May 2004.  
This, incidentally, was prior to sending him a copy of the 
May 2005 rating decision and SSOC - when the RO 
readjudicated his claim based on any additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision in question and SOC.  This also was before 
his appeal was recertified to the Board for adjudication.  So 
he already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Consequently, the timing of 
the VCAA notice is nonprejudicial and, therefore, merely 
harmless error, and the content of the notice is sufficient 
for the reasons stated above.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.)

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the August 2001 and May 
2004 VCAA letters that were provided to the claimant do not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  These VCAA letters requested that he provide or 
identify any evidence supporting his claims.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005) (Requesting additional evidence supportive of the 
claim rather than evidence that pertains to the claim does 
not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists).

With respect to the August 2001 and May 2004 VCAA letters, 
the veteran was requested to respond within 60 days, but the 
letters informed him that he had up to one year to submit 
evidence.  And it has been more than one year since both of 
the letters.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to a Rating Higher than 40 Percent for 
Prostatitis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
chronic, mild prostatitis in a January 1951 rating decision.  
At that time, a noncompensable disability evaluation was 
assigned, effective December 1950.  In March 1951, his 
disability evaluation was increased to 10 percent, also 
effective December 1950.  But in a January 1956 rating 
decision, the RO reduced his disability evaluation back to 
noncompensable, effective March 1956.

The veteran filed his current claim for an increased rating 
in June 2001.  Following a VA examination, the RO denied his 
claim in January 2002.  He disagreed, an SOC was issued, and 
he perfected his appeal.  

In February 2003, the RO increased the rating to 40 percent, 
effective June 2001, the date of receipt of his claim for a 
higher rating.  The RO more recently confirmed the 40 percent 
rating in a May 2005 decision.  

A report of the veteran's November 2001 VA examination 
indicates he denied a history of recent urinary tract 
infections or acute prostatitis.  He complained of urinary 
frequency, with difficulty voiding due to a very slow stream, 
and nocturia four to five times per night.  He denied 
experiencing incontinence, renal colic, renal lithiasis, or 
bladder stones, as well as denied hospitalization for 
treatment of genitourinary problems.  He also denied 
requiring surgical interventions or catheterizations.  He 
reported that he had not been diagnosed with prostate cancer.  
He claimed to have erectile dysfunction, without improvement, 
but denied having sought treatment for these problems.  He 
did not report any endocrine, neurologic, infectious, 
vascular, or psychological reasons for his erectile 
dysfunction.  He also denied treatment for prostatitic 
enlargement.  

Objective physical examination disclosed the veteran was 
obese, without any overt, external abnormalities.  His 
thyroid was normal.  Genitourinary examination showed he had 
a normal glans penis, without meatus abnormalities.  His 
testicles were small, bilaterally, and were retracted into 
the upper scrotum.  There was no evidence of hydrocele, 
epididymitis, or other abnormality.  His prostate was 
approximately 50 gm and irregular.  There was a small nodule 
on the median sulcus, which may have represented a prostatic 
stone, any early sign of abnormality, or prostate cancer.  
The gland was mobile, nontender, and somewhat firm.  
Rectal examination was normal.  Urinalysis and PSA testing 
were normal.  The VA examiner concluded there was no evidence 
of acute and/or chronic prostatitis, but that the veteran had 
prostatic hypertrophy, which may be contributing to his 
symptoms, but that he was not on any medication for this 
disorder.  The VA examiner also concluded the veteran's 
erectile dysfunction could be secondary to hypogonadism, and 
that this was unrelated to his prostatitis.

The veteran currently has a 40 percent rating for his 
prostatitis under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  
Diagnostic Code 7527, for prostate gland injuries, 
infections, hypertrophy, and post-operative residuals, states 
these disorders are to be rated as a urinary tract infection 
or as a voiding dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Urinary tract infections are evaluated according to 38 C.F.R. 
§ 4.115a.  For the highest disability evaluation of 30 
percent, there must be recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times/year), and/or requiring continuous intensive 
management.  See 38 C.F.R. 4.115a (2004).  

Voiding dysfunction is also rated pursuant to 38 C.F.R. 
§ 4.115a, which states that a particular disorder should be 
rated as urine leakage, urinary frequency, or obstructed 
voiding.  

Under 38 C.F.R. § 4.115a, a 40 percent disability is assigned 
for urine leakage, urinary diversion, urinary incontinence, 
or stress incontinence requiring the wearing of absorbent 
materials that must be changed 2 to 4 times per day.  For the 
next higher 60 percent rating, there must be continual urine 
leakage, urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
per day.  See 38 C.F.R. § 4.115a.

According to the criteria for urinary frequency listed in 
38 C.F.R. § 4.115a, for the highest disability evaluation of 
40 percent, there must be daytime voiding intervals of less 
than one hour or awakening to void five or more times per 
night.  Id.  

The criteria for obstructed voiding listed in 38 C.F.R. 
§ 4.115a state that, for the highest disability evaluation of 
30 percent to be assigned, there must be urinary retention 
requiring intermittent or continuous catheterization.  Ibid.



Upon reviewing these rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with his 
current 40 percent disability rating.  So his claim for a 
higher rating must be denied.  The objective clinical 
evidence of record does not show he experiences urinary 
leakage or incontinence requiring the wearing of absorbent 
materials, recurrent urinary tract infections, or obstructed 
voiding requiring the use of a catheter.  And while the Board 
acknowledges he experiences nocturnal awakening due to 
urinary frequency, the Board points out that his present 40 
percent rating already takes this into account - indeed, 
presumes this occurs as often as four or five times each 
night.  Likewise, his current 40 percent rating also 
compensates him for his difficulty voiding.  In fact, the 
medical evidence of record, and even the veteran, himself, 
clearly indicates that, while he has urinary frequency, he 
has no history of incontinence.  Consequently, there is no 
objective clinical indication he has the type and extent of 
symptoms required for a rating higher than 40 percent.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him or anyone 
else that his prostatitis has caused marked interference with 
his employment (that is, beyond that contemplated by his 
current schedular rating) or necessitated frequent periods of 
hospitalization.  Indeed, there is no evidence that he has 
required any follow-up treatment for his prostatitis prior to 
or since his November 2001 VA examination.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
this claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher rating for this condition 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519-20.

III.  Entitlement to Service Connection for a Colon Disorder

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The report of the veteran's December 1943 military induction 
examination indicates that physical evaluation of his 
genitourinary system was normal, except for a 
left varicocele.  There was no evidence of hernia, 
hemorrhoids, or other pertinent defects.  

In June 1944, the veteran was treated for pain of the small 
bilateral inguinal glands, which the evaluating clinician 
indicated was related to a localized condition, likely a mild 
skin infection of the feet.

In November 1945, the veteran was treated for acute, 
recurrent urethritis, of unknown cause.  Later in November 
1945, he was diagnosed with acute gonorrhea, previously 
treated.

The veteran's March 1946 Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release from Active 
Duty, or Retirement, indicates that he was treated for acute 
prostatitis, but not malaria, syphilis, or dysentery.  
Objective physical examination was negative for venereal 
disease, hernia, and genitourinary disorders.  And clinical 
evaluation of his anus and rectum was normal.  

As previously noted, the veteran's November 2001 VA 
examination report indicates that a rectal examination was 
negative.

The Board finds that the evidence of record does not 
establish entitlement to service connection for a colon 
disorder.  There is no medical evidence of record indicating 
the veteran has a colon disorder that was incurred during or 
as a result of his military service.  His military medical 
records, including the report of his separation examination, 
do not show complaints, treatment, or diagnosis of a 
colon disorder of any sort.  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  And there is no 
objective evidence of continuity of symptomatology during the 
years following his discharge from service in March 1946.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).   

Of equal or even greater significance, there also is no 
current medical evidence confirming the veteran has ever had 
a colon disorder.  And "[i]n the absence of proof of present 
disability there can be no valid claim." See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  Concerning this, the Board notes that, 
during his November 2001 VA examination, the veteran did not 
report a history of symptoms related to his colon or a 
diagnosis of a colon disorder.  Moreover, the rectal 
examination was normal.  Consequently, absent medical 
evidence of current disability, much less of a causal 
relationship to his service in the military, service 
connection cannot be granted.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Records show the RO attempted to assist the veteran in 
determining whether he had a colon disorder as a result of 
his service in the military, by requesting additional post-
service medical evidence.  But, unfortunately, he did not 
respond to the RO's request for more information.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").

So the only evidence currently on file suggesting the veteran 
has a colon disorder related to his service in the military 
comes from him, personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
diagnose a condition (to confirm he has it) or, even if he 
does, to determine whether it is related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober 10 Vet. App. at 495-498, 
indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for a rating higher than 40 percent for prostatitis 
is denied.

The claim for service connection for a colon disorder is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


